Citation Nr: 0525193	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the spouse of a deceased veteran who had 
active duty service from February 1944 to January 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in February 2003; the causes of death 
listed on his death certificate were: immediate cause as 
respiratory failure secondary to bilateral pneumonia, the 
condition leading to the immediate cause was AFIB with RVR 
(which appears to be atrial fibrillation and rapid 
ventricular response) and the underlying cause was CVA 
(cardiovascular accident).  

2.  The veteran's death causing respiratory and heart 
disorders were not incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).

2.  The criteria for entitlement to dependent's educational 
assistance allowance have not been met. 38 U.S.C.A. § 3501 
(West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the matter on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
May 2003 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining, as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the May 2003 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The May 2003 VCAA letter did not address entitlement to 
dependents' educational assistance benefits under Chapter 35, 
however, it appears that VCAA notice does not apply where (as 
here) the law is dispositive (See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001)).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to appellant in May 2003, which was prior to the 
September 2003 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

In the present case, the veteran's death certificate reported 
the immediate cause of death as respiratory failure secondary 
to bilateral pneumonia.  The condition leading to the 
immediate cause was AFIB with RVR (which appears to be atrial 
fibrillation and rapid ventricular response), and the 
underlying cause was acute CVA (cardiovascular accident).  
The Board first considers whether the disorders were related 
to the veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the record reveals that the veteran during his 
lifetime was not service-connected for any disorders.  

Service medical records do not show the veteran was treated 
for any respiratory or heart disorders during service.  At 
the time of the January 1946 VA discharge examination, the 
veteran's lungs and cardiovascular system were evaluated as 
normal.  VA medical records from the 1970s are negative for 
any respiratory or heart disorders.  The record is devoid of 
any post-service evidence of respiratory and heart disorders 
for many years after service.  

Private medical records from December 2002 to August 2003 
revealed that the veteran's history of illness included 
peripheral vascular disease with progressive gangrene of the 
left foot, coronary artery disease, right bundle branch 
block, diabetes, hypertension renal disease, Parkinson, and 
osteoarthritis.  

The veteran's terminal records from February 2003 showed that 
he had a history of multiple medical problems such as 
Parkinson, left BKA (below knee amputation), some type of 
valve replacement, hypertension, and coronary artery disease.  

The appellant repeatedly has argued that the veteran 
sustained frostbites in service which contributed to the 
amputation of his leg and to his peripheral vascular disease 
which led to his death.  Although the appellant claims that 
the veteran's death was due to service, the appellant as a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the 
veteran's service medical records and post-service medical 
records are negative for any treatment of frostbites.  There 
is otherwise no medical opinion of record suggesting any link 
between the veteran's death and his service. 

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's respiratory and heart disorders were manifested 
during service, or that they were manifested within one year 
of his discharge from service or that they were otherwise 
related to his military service.  

The veteran's death was not caused by a service-connected 
disability.  In addition, the veteran did not have a 
permanent and total service-connected disability while he was 
alive and he did not die while under permanent and total 
disability.  In order for the appellant to be eligible for 
educational assistance under the provisions of Chapter 35, 
the veteran must have died of a service-connected disability, 
or been evaluated as permanently and totally disabled for a 
period of 10 years prior to his 
death. See 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 21.3021(a).  
The appellant does not meet the basic requirements for 
educational assistance under the provisions of Chapter 35.

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service.  In reaching this determination, the Board in unable 
to find such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable decision. 38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


